DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6, 8, and 10-12 are pending.
This communication is in response to the communication filed 7/29/2020.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims * are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claims recite the limitation “*” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification states generally, “*” (par. *) “*” (par. *) “*” (par. *). The * is not sufficiently described as to what kind of (*algorithm or function) it could be. The specification does not teach any (*algorithms learning user behaviors or patterns of misuse).  
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to show how the system *that is to be used to further *. For example there is no disclosure as to how *.  How the system is able to * in order to further * is also required, but it not disclosed in the originally filled specification.  At best, applicant only alleges that they have the ability to “*”. The broad disclosure of the result that is desired is not providing an adequate written description of the invention, because this is not actually showing that applicant had developed any specific method to do what is claimed. 
 applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of *, with no further comments or guidance as to how this would be done or what it could be. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result oriented language that is explaining what is happening as far as a desired result, but applicant never actually discloses how the result is accomplished. The written description requirement is separate from the enablement requirement. Applicant has an obligation under 112(a) to disclose more than the generic result that is being obtained. The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in possession of an invention that could be expected to do what is claimed. This has not been done. Other than disclosing and claiming some very broad and generic concepts, the examiner cannot ascertain exactly how the Applicant had contemplated the desired results to be obtained as far as the system is concerned because the specification is silent as to how the system or method is going to perform the claimed invention.  
As the courts have made clear, 35 U.S.C §112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites that it is dependent on claim 4, however, claim 4 has been canceled. For purposes of examination claim 6 will be interpreted to be dependent on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, 8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for life log utilization by collecting data, analyzing it, and displaying or outputting results of the collection and analysis. Specifically, the claims recites acquiring and associating event, emotion, and behavior information, specifying a life log, and outputting the log or information from the log, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claims involve a series of steps for collecting and associating various types of data based on rules and then selecting and outputting a log based on the rules. See MPEP 2106.04. The concepts relate to tracking or organizing event, emotion, and behavior information. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a processor, computer, or a non-transitory computer-readable storage medium. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processor and non-transitory computer-readable storage medium may be part of the computer and function to store and process data (par. 33, 40). 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves data storage or processing. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements perform basic computer functions.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to life logs and not specific configurations of the additional elements. 
SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, computer, or a non-transitory computer-readable storage medium to perform the steps of acquiring and associating event, emotion, and behavior information, specifying a life log, and outputting the log or information from the log amount to no more than using computer devices to automate or implement the abstract idea of life log utilization by collecting data, analyzing it, and outputting results of the collection and analysis. The use of a basic computer elements to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe collecting data (claim 2), analyzing it (claim 6, 8), and displaying or outputting results of the collection and analysis (claim 10). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. US2014/0350349 in view of Khomami Abadi et al. US2017/0041264.
As per claim 1, Geurts teaches 
a life log utilization system comprising one or more processors that execute computer-executable components, wherein the execution of the computer-executable components cause the system to: (Geurts fig. 1 and associated paragraphs teaches a system including servers, processors, databases, and sensors to sense, communicate, and store a person’s data)
acquire event information in relation to an event occurring in a vicinity of a target person or in relation to an event involving the target person; (Geurts par. 25-27 teaches determining information about geographical location a user, schedule of public events, and calendar events based on inputs, gps, or network data)
acquire emotion information indicative of an emotional state of the target person; (Geurts par. 19-21 teaches emotional state data may be inputted by a user or determined by context data)
acquire behavior information indicative of a behavior of the target person; (Geurts par. 71-74 teaches collecting activity data at each geographical area)
associate the event information, the emotion information, and the behavior information, which are acquired at the same time or within a predetermined time period, to yield associated information, and record the associated information as a life log of the target person; (Geurts par. 7, 9, 76 teaches biosensor data accumulation with time intervals, logging information about activities of individuals and further information about emotions of the individuals and associated with the activities, further information about the activities of the specific individual is also registered in the history log)
specify, as a feature log from among previously recorded life logs, a life log for which a parameter in the life log or an indicator quantified or qualified (Geurts par. 41, 67, 82, 85 teaches analyzing the history log and the respective further history log to check for compatibility, and selecting a history logs based on particular activities or patterns in emotions, and a first context data stored in a history log, here the system is able to determine a specific history log to analyze for a specific emotion and associated activities)
output the featured log or information generated from the featured log as personality analysis information (Geurts par. 11, 38-41, 69, 92 teaches analysis of user activities within the context of the user emotions).
Geurts does not specifically teach the following limitations met by Khomami, using the parameter indicates a change in an emotional state in excess of a defined threshold; and (Khomami par. 66 teaches the system may evaluate a level or degree of a triggering state, and may determine that a level or degree surpasses an intervention threshold)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Geurts to use a feature log based on parameters indicating a change in emotional state beyond a threshold as taught by Khomami with the motivation to use current and previous emotional states to control actions that may negatively impact human communication (Khomami par. 3-7). 
As per claim 2, Geurts and Khomami teach all the limitations of claim 1 and further teach wherein the execution of the computer-executable instructions further cause the system to: acquire biometric information indicative of biological activity of the target person; and acquire the emotion information based on the biometric information (Geurts par. 9, 11, 71-74 teaches biosensor data accumulation with time intervals, collecting activity data at each geographical area). 
As per claim 6, Geurts and Khomami teach all the limitations of claim 1 and further teach wherein the execution of the computer-executable instructions further cause the system to estimate a characteristic of the target person by extracting a commonality in the event information or the behavior information included in a plurality of the featured logs (Geurts par. 82-84 teaches users may select their interests, preferences, and dislikes, which may be used to reference other profiles, and then used to recommend activities that may spark a positive emotional state).
As per claim 8, Geurts and Khomami teach all the limitations of claim 6 and further teach wherein the execution of the computer-executable instructions further cause the system to: acquire related information which is made up of a subset of the behavior information or the event information having a relevance to the characteristic greater than a predetermined degree of relevance; (Geurts par. 82-84 teaches receiving user data for profiles, referencing profiles based on activities, preferences, emotional data, etc) and extract, from among the related information, information that is related to a behavior or an event that the target person has not yet experience, and output the extracted information at a predetermined timing to the target person (Geurts par. 38, 69, 82-84 teaches activity recommendations for a user to spark a positive state).
As per claim 11, Geurts and Khomami teach a life log utilization method configured to be executed by one or a plurality of computers, the life log utilization method comprising: acquiring event information in relation to an event occurring in a vicinity of a target person or in relation to an event involving the target person;  acquiring emotion information indicative of an emotional state of the target person; acquiring behavior information indicative of a behavior of the target person; associating the event information, the emotion information, and the behavior information, which are acquired at a same time or within a predetermined time period, to yield associated information, and recording the associated information as a life log of the target person; specifying, as a featured log from among previously recorded life logs, a life log for which a parameter in the life log or an indicator quantified or qualified using the parameter indicates a change in an emotional state in excess of a defined threshold; and outputting featured log or information generated from the featured log as personality analysis information (see claim 1 rejection).
As per claim 12, Geurts and Khomami teach a non-transitory computer-readable storage medium in which there is recorded a life log utilization program configured to cause one or a plurality of computers to perform operations, the operations comprising: acquiring event information in relation to an event occurring in a vicinity of a target person or in relation to an event involving the target person;  acquiring emotion information indicative of an emotional state of the target person; acquiring behavior information indicative of a behavior of the target person; associating the event information, the emotion information, and the behavior information, which are acquired at a same time or within a predetermined time period, to yield associated information, and recording the associated information as a life log of the target person; specifying, as a featured log from among previously recorded life logs, a life log for which a parameter in the life log or an indicator quantified or qualified using the parameter indicates a change in an emotional state in excess of a defined threshold; and outputting featured log or information generated from the featured log as personality analysis information (see claim 1 rejection).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. US2014/0350349 in view of Khomami Abadi et al. US2017/0041264 in further view of el Kaliouby et al. US2011/0263946.
As per claim 10, Geurts and Khomami teach all the limitations of claim 1 and further teach wherein the one or more processors cause a screen to display (Geurts par. 49 teaches a display monitor), Geurts and Khomami do not specifically teach the following limitations met by el Kaliouby, a reproduced moving image showing a situation in which the target person is having a face-to-face conversation and a graph showing changes of a state of target person over time (el Kaliouby par. 47, 55 teaches real time tracking of facial expressions to determine if a user is confused, states are indexed at multiple levels that range from low-level descriptors of the person's activity to the person's affective or 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Geurts and Khomami with the teachings of el Kaliouby to show a moving image of a person having a conversation and a graph showing changes of a state over time with the motivation to determine metal states underlying head and facial movements of interests (el Kaliouby par. 4).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 7/29/2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues for the withdrawal of the 101 rejection. Applicant states that the claims are novel and therefore do not comprise nonconventional elements and do not preempt the recited judicial exception (Remarks p. 6-7). Examiner respectfully disagrees.
The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). 
The Office Action provides the framework of the Alice test and explains step 1, 2A prong 1, 2A prong 2, and 2B. Elements in the claims were explained as involving a series of steps for acquiring and 
The specific, allegedly nonconventional, elements directed with a new source of information does not alone indicate patent eligible subject matter. See Uniloc USA, Inc. v. ADP, EEC, 772 F. App’x 890, 902 (Fed. Cir. 2019) (“Similarly, even if a ‘user identity based policy’ is a new source or type of information, it is still abstract information that, as such, does not contribute to any inventive concept.”); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.”).
Step 2A prong 1 determines the judicial exceptions and if any part of the claims are directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea; however, the analysis for determining subject-matter eligibility does not stop here. 
The claims aim to utilize life logs by acquiring and associating event, emotion, and behavior information, specifying a life log, and outputting the log or information from the log. The claims are directed to collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
. See, e.g., In re Meyer, 688 F.2d 789, 795 (CCPA 1982) (determining that an “invention . . . concerned with replacing, in part, the thinking processes of a neurologist with a computer” is directed to an abstract idea); MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior); see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”); DietGoal Innovations LLC v. Bravo Media LLC, 33 F. Supp. 3d 271, 283 (S.D.N.Y. 2014), affd, 599 F. App’x 956 (Fed. Cir. 2015) (computerized meal planning). Here, the claims are directed to collecting, processing, and storing human behavior and emotion information.
Step 2B determines the inventive concept and if the claims recites additional elements that amount to significantly more than the abstract idea. Here, the claims recited additional elements, but were found not to be significantly more because the additional elements were generic computer hardware and software, extra-solution activities, or used only to apply steps of the abstract ideas (Step 2B: No).
The patent-eligible claims in McRO incorporated specific, limited rules that improved a technological process. See 837 F.3d at 1313-16. In contrast, the claims recite a series of broadly worded, result-oriented functions without meaningfully limiting how the claimed method performs those functions. Moreover, the claims do not improve technology or a technological process. At best, the claims recite a method of logging various collected human data, which is a method of organizing human activity. See Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that 
While preemption is a concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Here, the argument that the independent claims do not tie up the abstract idea is not dispositive of the issues that the claims are not directed to an abstract idea and the claims impart meaningful limitations. 
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the prior art rejections. Applicant states that the prior art references do not teach the limitation of specify, as a featured log from among previously recorded life logs…and output the featured log or information generated from the featured log as personality analysis. Applicant argues that the references do not teach identifying a previous life log in which a parameter indicates a change in emotional state in excess of a threshold. 
Examiner has updated the prior art rejection to include citations to amended claim limitations. Khomami has been cited to teach, using the parameter indicates a change in an emotional state in excess of a defined threshold; (Khomami par. 66 teaches the system may evaluate a level or degree of a triggering state, and may determine that a level or degree surpasses an intervention threshold). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Geurts with indicators of parameters for emotional state thresholds as taught by Khomami with the motivation to use current and previous emotional states to control actions that may negatively impact human communication (Khomami par. 3-7).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686